DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/17/2022.
Response to arguments
Claims 1, 5-7, 11 and 12 have been amended. Claims 4 and 10 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-3, 5-9, 11 and 12 are allowed.
Allowable Subject Matter
Claims 1-3, 5-9, 11 and 12 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Ahn et al. (EP 2,661,006 B1) and NPL- OPPO: "HARQ Enhancements for NR-U", 3GPP Draft, 3GPP TSG RAN WG1 #98bis, R1-1910792. 
 Regarding in claims 1 and 7, Ahn discloses a method for BS reports a plurality of available candidate resource indices to the UE by using a higher layer message such as an RRC message and uses the ARI on the PDCCH for scheduling the PDSCH to indicate one of the four candidate resource indices and the PUCCH format 3 is determined from the selected resource index where a UE first receives a DL grant on a PDCCH, and subsequently receives a transport block through a PDSCH indicated by the DL grant. R1-1910792, discloses PUCCH in slot n can be canceled if the processing time is satisfied.
However, none of Ahn, R1-1910792 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “canceling the UL channel when a timing condition between the first DL channel and the second DL channel is satisfied, wherein: the first DL channel is a semi-persistent scheduling (SPS) physical downlink shared channel (PDSCH) configured by one of one or more SPS configurations, the UL channel is a physical uplink control channel (PUCCH) for hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback of the SPS PDSCH, and the second DL channel is a physical downlink control channel (PDCCH) carrying an SPS PDSCH release of one or more of the SPS configurations” as recited in the context of claim 1 and 7. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-3, 5-6, 8-9, 11 and 12 depend from claims 1 and 7 are allowed since they depend from allowable claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/26/2022